        Case 1:20-cr-00468-RMB Document 101-1 Filed 07/12/21 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 11, 2021

BY ECF AND EMAIL
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Robert Hadden,
               20 Cr. 468 (RMB)

Dear Judge Berman:

        The Government respectfully submits this letter in response to the defense’s letter of July
9, 2021 (the “Defense’s July 9 Letter”), which sets forth five requests that differ substantially from
the requests made by the defense during the parties’ meet-and-confer. (Dkt. 99). As discussed in
greater detail below, the Government is prepared to satisfy or has already satisfied four of five of
the defense’s recent requests. The Government cannot satisfy the defense’s last request with
respect to any future child pornography charges against the defendant because doing so would,
among other reasons, not serve the interests of the public. Accordingly, the Government
respectfully requests that the Court:

    1. Grant the defense’s request to file any suppression-related motions on a supplemental
       motions calendar such that defense motions must be filed by October 15, 2021, the
       Government’s response must be filed by November 5, 2021, and the defense reply must be
       filed by November 12, 2021.1

    2. Deny the defense’s suppression motion (see Dkt. 93) as moot in light of the suppression-
       related supplemental motions calendar outlined above.

    3. Decline to decide four out of five of the defense’s requests because the Government will
       satisfy or has satisfied them as described below, and the Court’s intervention is thus not
       necessary.

    4. Deny the defense’s request for advance notification of any future child pornography
       charges against the defendant and a date certain by which the Government must charge the


1
  The parties agree that the defense’s non-suppression-related motions shall be filed in accordance
with the existing motions calendar such that the defense motions must be filed by August 2, 2021,
the Government’s response must be filed by September 2, 2021, and the defense’s reply must be
filed by September 15, 2021. (Dkt. 99 at 3).
        Case 1:20-cr-00468-RMB Document 101-1 Filed 07/12/21 Page 2 of 4

                                                                                            Page 2


       defendant with any additional child pornography charges because this request has no basis
       in law and would not serve the interests of the public.

                                  RELEVANT BACKGROUND

         On July 6, 2021, the defense filed a motion seeking to preemptively suppress evidence
obtained pursuant to court-authorized search warrants, without any legal basis. (Dkt. 93). On July
7, 2021, the Government submitted a letter to the Court (i) describing the Government’s diligent
and reasonable review process, (ii) consenting to a supplemental motions calendar for any
suppression motions, and (iii) respectfully requesting that the Court deny the defendant’s
suppression motion. (Dkt. 95 (the “Government’s July 7 Letter”)). On July 8, 2021, the Court
provided guidance to the parties and expressed an openness to (i) the Government’s identification
of responsive materials by September 3, 2021, and (ii) various briefing schedules for the defense’s
pretrial motions that would be of convenience to the defense. (Dkt. 98-1 at 7, 15-16, 23 (Transcript
of July 8, 2021 Conference)). The Court provided the parties with the opportunity to meet and
confer.

        On July 8 and July 9, 2021, the parties conferred. During the course of the parties’
communications, the defense made several requests that the Government could not agree to and
which differ substantially from the requests in the Defense’s July 9 Letter. With respect to the
requests in the Defense’s July 9 Letter, the Government plans to satisfy or has satisfied all but one
of these requests, as discussed below.2

        (1) Defense Request Regarding Digital Copies of the Hard-Copy Materials Seized From
the Defendant’s Residence. The defense has been free to inspect and review these materials in-
person since the defendant’s arrest (i.e., for current defense counsel, since the time of her
appointment in January 2021). While the Government has complied with its Rule 16 obligations
by making such materials available to the defense for review, as a courtesy and in efforts to assist
the defense, on July 8, 2021, the Government offered to provide the defense with scanned versions
of the hard-copy documents and papers seized from the defendant’s residence. The Government
plans to provide scanned versions of these materials to the defense early this week.

        (2) Defense Request Regarding Forensic Reports of the Electronic Devices. As previously
stated to the defense, the Government is not aware of any forensic analysis report apart from the
forensic images of the electronic devices that the Government has already produced. (Dkt. 98-1
at 22). To the extent that the Government obtains any such forensic analysis reports, the
Government will promptly produce them.3



2
 The defense’s requests are discussed herein in order of complexity rather than in the order
outlined in the Defense’s July 9 Letter.
3
  In a letter dated May 20, 2021, the Government asked the defense for clarification with respect
its request for an “FTK” report. (Dkt. 91-1 at 7; 98-1 at 22). In response, the defense stated that
it is requesting “forensic analysis reports.” (Dkt. 91 at 3). The Government does not interpret the
defense’s request to include, among other things, agent work product, notes, or exports made
during the course of the forensic review.
        Case 1:20-cr-00468-RMB Document 101-1 Filed 07/12/21 Page 3 of 4

                                                                                                 Page 3


         (3) Defense Request Regarding Advance Identification of Potential Trial Evidence. The
defense has access to the Rule 16 discovery in this case, and the Government will identify materials
responsive to the search warrants well in advance of trial. While the Government is under no
obligation to provide information regarding its potential trial exhibits more than a month before
trial, as a courtesy and in efforts to be helpful to the defense, the Government plans to identify for
the defense evidence that it may seek to offer at trial as a trial exhibit on a rolling basis at least one
month before trial—but the Government will not be limited in any way by this provision of
information and will be free to supplement, revise, and update the list as needed.

        (4) Defense Request Regarding Child Pornography from the Apple iBook. As discussed
in the Government’s July 7 Letter, the Government searched and seized an Apple iBook following
a consent search of the residence of the defendant’s deceased father. (Dkt. 95 at 5). The FBI
discovered child pornography on the Apple iBook. (Id.). The Apple iBook was seized in
connection with this case and its contents have been made available to the defense pursuant to
Rule 16. (Id.). As previously stated to the defense, the defendant should presume that the
Government will seek to offer evidence from the Apple iBook in its case-in-chief or otherwise,
but the Government will notify the defense should its view of the Apple iBook change.

        (5) Defense Request For Advance Notice of Any Future Child Pornography Charges
Against the Defendant and A Charging Decision With Respect to Any Child Pornography Offenses
of the Defendant By September 3, 2021. The defense has asked the Court to order the Government
to notify the defense by September 3, 2021, as to whether the Government plans to charge the
defendant with any child pornography offenses. The defense’s request effectively asks the Court
to order the Government to make a charging decision with respect to any additional child
pornography charges against the defendant by a date certain (i.e., September 3, 2021) and four
months in advance of trial. This request has no basis in law. As a general matter, the Government
remains free to bring criminal charges against an individual where there is sufficient evidence that
the individual committed a federal offense, and the timing of such charges are typically governed
by the statute of limitations enacted by Congress. The Government is also generally under no
obligation to inform an individual that he may be charged with a crime. Here, should the
Government seek to bring additional charges against the defendant that it seeks to have tried jointly
with the existing charges, such charges will be brought sufficiently in advance of trial. For these
reasons, among others, the Government is not able to agree to this request because doing so would
neither be consistent with the law nor serve the interests of the public.

                                           CONCLUSION

        Based on the foregoing, the Government respectfully requests that the Court: (i) grant the
defense’s request to file any suppression-related motions on the supplemental motions calendar
outlined above; (ii) deny the defense’s suppression motion (Dkt. 93) as moot in light of the
supplemental motions calendar; (iii) decline to decide four out of five of the defense’s requests
because the Government will satisfy or has satisfied them, and the Court’s intervention is thus not
necessary; and (iv) deny the defense’s request for advance notification of any future child
pornography charges against the defendant and a date certain by which the Government must
charge the defendant with any additional child pornography charges because this request has no
basis in law and would not serve the interests of the public.
       Case 1:20-cr-00468-RMB Document 101-1 Filed 07/12/21 Page 4 of 4

                                                                                      Page 4


      In light of the above, the Government respectfully submits that the conference scheduled
for Monday, July 12, 2021, may no longer be necessary. If the Court and the defense agree, the
Government will notify the victims that the conference has been cancelled.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                       by:          /s/
                                             Jane Kim / Lara Pomerantz
                                             Assistant United States Attorneys
                                             (212) 637-2038 / 2343


cc:    Defense Counsel (By Email and ECF)
